               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

                                )
Zubair Kazi, Khatija Kazi, and  )
Kazi Family, LLC.,              )
                                )
               Plaintiffs,      )      Civil No. 2016-44
                                )
               v.               )
                                )
Colonial Pacific Leasing        )
Corporation, GE Capital         )
Commercial, Inc., and General   )
Electric Capital Business Asset )
Funding Corporation of          )
Connecticut                     )
                                )
               Defendants.      )
                                )

ATTORNEYS:

Mark Wilczynski
Law Offices of Wilczynski & Garten, P.C.
St. Thomas, VI
     For the plaintiffs Zubair Kazi, Khatija Kazi, and Kazi
Family, LLC.,

Christopher Allen Kroblin
Kellerhals Ferguson Kroblin PLLC
St. Thomas, VI
Christopher A. Lynch
Reed Smith LLP
New York, NY
     For the defendants Colonial Pacific Leasing Corporation, GE
Capital Commercial, Inc., and General Electric Capital Business
Asset Funding Corporation of Connecticut.

                               ORDER
GÓMEZ, J.

      Before the Court is the complaint of Zubair Kazi, Khatija

Kazi, and Kazi Family, LLC (collectively the “Kazis”).
Kazi et al. v. Colonial Pacific Leasing Co. et al.
Civ. No. 16-44
Order
Page 2

     On July 31, 2017, the Magistrate Judge entered a Scheduling

Order in this matter. Shortly thereafter, on August 15, 2017,

the Magistrate Judge stayed discovery. On January 30, 2018, the

Magistrate Judge continued without date certain deadlines and

dates contained within its July 31, 2017, Scheduling Order.

     The premises considered, it is hereby

     ORDERED that the stay of discovery granted by the order

dated August 15, 2017, (ECF No. 53) is hereby LIFTED; it is

further

     ORDERED that the following schedule shall govern the

proceedings in this matter:

     1. Fact discovery shall be completed by February 13, 2019.
     2. The parties shall commence mediation by March 6, 2019, or
        earlier as agreed.
     3. The plaintiffs shall identify any experts, and produce
        the required materials related thereto, on or before
        March 6, 2019.
     4. The defendants shall identify any experts, and produce
        the required materials related thereto, on or before
        March 27, 2019.
     5. All discovery shall be completed by April 10, 2019.
     6. The parties shall jointly contact the Court to attempt an
        informal resolution of any discovery disputes prior to
        filing discovery motions.
     7. The production of privileged or work-product protected
        documents, electronically stored information (“ESI”) or
        other information, whether inadvertent or otherwise, is
        not a waiver of the privilege or protection from
        discovery in this case or in any other federal or state
        proceeding. This Order shall be interpreted to provide
        the maximum protection allowed by Federal Rule of
        Evidence 502(d). This Order does not prevent any party
Kazi et al. v. Colonial Pacific Leasing Co. et al.
Civ. No. 16-44
Order
Page 3

        from seeking a determination from the Court about whether
        a document or information, whether withheld or produced,
        is privileged or work-product protected.
     8. The parties shall file dispositive and Daubert motions no
        later than May 10, 2019. No extensions on the filing of
        opposition or reply briefs are allowed without leave of
        the Court.
     9. The parties shall file their proposed joint final
        pretrial order no later than July 9, 2019.
     10. The parties shall file their proposed voir dire,
       proposed joint neutral statement, and proposed jury
       instructions no later than July 12, 2019.
     11. The parties shall file a trial brief or memorandum
       pursuant to Local Rule 16.1(c) no later than July 12,
       2019.
     12. The final pretrial conference in this matter shall
       begin promptly at 11:00 a.m. on July 15, 2019, before
       Magistrate Judge George W. Cannon.
     13. The Bench Trial in this matter is scheduled to begin
       promptly at 9:00 a.m. on July 22, 2019, in
       STT Courtroom 1 before District Judge Curtis V. Gomez.
       The trial period extends from July 22, 2019, to August 5,
       2019. To the extent that there are conflicts, the trial
       date may change to any date within this period. All
       parties, witnesses, and counsel should arrange their
       schedules accordingly.
     14. Counsel shall be familiar and comply with the Court’s
       Policies and Procedures available at
       http://www.vid.uscourts.gov/sites/vid/files/CVG. For
       trial preparation purposes, parties should pay particular
       attention to the requirements regarding the timing for,
       and resolution of objections to, deposition designations,
       and the requirements for exhibit preparation.


                                          S\
                                                 Curtis V. Gómez
                                                 District Judge
